               Case 20-11548-CSS             Doc 1332        Filed 12/14/20         Page 1 of 19




                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
__________________________________________
                                           )
In re:                                    )  Chapter 11
                                          )
EXTRACTION OIL & GAS, INC. et al., 1       ) Case No. 20-11548 (CSS)
                                           )
                        Debtors.           ) (Jointly Administered)
                                           )
                                           ) Re: Docket Nos. 176, 313
__________________________________________)


          MIDWEST TRUST AND OTHER ROYALTY OWNER CLAIMANTS’
        OBJECTIONS TO PARAGRAPH 11 OF ARTICLE IV OF THE DEBTORS’
             THIRD AMENDED JOINT PLAN OF REORGANIZATION

        Midwest Trust, as Trustee of the Meredith O. Johnson Trust (“Midwest Trust”),

individually and on behalf of itself and the certified Class of royalty owners in the pending Class

Arbitration proceeding captioned In re the Arbitration of Midwest Trust Company, as Trustee of

the Meredith O. Johnson Trust, on behalf of itself and the defined Class v. Extraction Oil and Gas,

Inc., JAG No. 2018-0919A (“the Midwest Trust Class Arbitration”), and royalty owners C and M

Resources, LLC (“C and M Resources”), Winter Oil, LLC (“Winter Oil”), Principle Energy, LLC

(“Principle Energy”), and Regal Petroleum, LLC (“Regal Petroleum”) (collectively “Royalty

Owners”), object to the Debtors’ (“Extraction”) proposed plan to treat the Royalty Owners’ breach

of contract claims against Extraction as General Unsecured Claims, as set forth in Paragraph 11 of

Article IV of Extraction’s Third Amended Joint Plan of Reorganization (“the Plan”).




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Extraction Oil & Gas, Inc. (3923); 7N, LLC (4912); 8 North, LLC (0904); Axis Exploration, LLC
(8170); Extraction Finance Corporation (7117); Mountaintop Minerals, LLC (7256); Northwest Corridor Holdings,
LLC (9353); Table Mountain Resources, LLC (5070); XOG Services, LLC (6915); and XTR Midstream, LLC (5624).
The location of the Debtors’ principal place of business is 370 17th Street, Suite 5300, Denver, Colorado 80202.
               Case 20-11548-CSS         Doc 1332     Filed 12/14/20     Page 2 of 19




                                 PRELIMINARY STATEMENT

          The Royalty Owners object to the portion of Extraction’s Plan which purports to treat the

Royalty Owners’ breach of contract claims against Extraction as General Unsecured Claims. (Plan,

Article IV, Paragraph 11). The Royalty Owners should not be treated as unsecured creditors

because: (1) under the applicable provisions of Colorado’s Uniform Commercial Code (“UCC”),

the Royalty Owners have had security interests in the proceeds received by Extraction on the sale

of oil and natural gas products produced from wells subject to the Royalty Owners’ Leases; and

(2) the Royalty Owners’ share of the oil and natural gas sale proceeds, which Extraction has

persistently failed to correctly pay the Royalty Owners, is not property of Extraction’s bankruptcy

estate.

          The Royalty Owners own the lessors’ interests in certain recorded oil and gas leases in

Colorado under which Extraction has been the lessee (“Leases”). The applicable royalty provisions

in the Leases have required Extraction to pay a specified percentage of the proceeds received by

Extraction on the sale of oil and natural gas products (residue gas and natural gas liquids) obtained

from wells subject to the Leases.

          Extraction has breached its royalty payment obligations under the Leases by failing to pay

the Royalty Owners their specified share of the proceeds which Extraction received on its sale of

oil and natural gas products at issue. Some of the Royalty Owners commenced litigation and a

class arbitration in Colorado to recover their full royalty share of the proceeds which Extraction

had failed to correctly pay them. Those lawsuits and the Class Arbitration were pending on the

date when Extraction filed its Chapter 11 petition in this Court.

          In its proposed Plan, Extraction wrongly contends that the Royalty Owners should be

treated as unsecured creditors. Under the applicable Colorado substantive law, the Royalty Owners



                                                  2
             Case 20-11548-CSS         Doc 1332      Filed 12/14/20      Page 3 of 19




are either one or both of the following: (1) secured creditors pursuant to the pertinent provisions

of the Colorado Uniform Commercial Code (“UCC”), C.R.S. § 4-1-203; § 4-9-102; or (2) have an

ownership interest in the underpaid oil and natural gas proceeds, which underpaid proceeds are not

part of Extraction’s bankruptcy estate. In fact, the plain language of the Comments to the Colorado

UCC confirms that the Royalty Owners are either secured creditors, or “own” a residual interest

in the sale proceeds which “is entitled to full protection against the lessee’s creditors and trustee

in bankruptcy …” C.R.S. § 4-1-203, Cmt. 2, citing to 1 G. Gilmore, Security Interests in Personal

Property, Section 3.6, at 76 (1965).

       For these reasons, as further discussed below, Extraction’s proposal to treat the Royalty

Owners as unsecured creditors should be rejected, and the Royalty Owners should be designated

as secured creditors, and /or as persons who have a claim to underpaid proceeds which are not part

of Extraction’s bankruptcy estate.

                     FACTUAL AND PROCEDURAL BACKGROUND

   A. Extraction’s Royalty Payment Obligations to the Members of the Certified Class in
      the Pending Midwest Trust Class Arbitration Proceeding.

       1.      In the Midwest Trust Class Arbitration, Midwest Trust is the class representative

for a certified Class of royalty owners who are seeking damages from Extraction based upon

Extraction’s underpayment of royalties on natural gas produced and sold by Extraction, under

leases which are subject to the future royalty payment method which was agreed to as part of the

Class Settlement Agreement in the class action captioned Miller, et al. v. EnCana Oil and Gas

(USA), Inc. (“EnCana”), No. 05-CV-2753, District Court for the City and County of Denver,

Colorado (“Miller Class Action”). (Exhibit 1, Miller Class Action Settlement Agreement, ¶ 10).

       2.      The Miller Class Action resulted in a class action settlement which was finally

approved by the District Court for the City and County of Denver, Colorado (“District Court”) on

                                                 3
             Case 20-11548-CSS           Doc 1332     Filed 12/14/20     Page 4 of 19




August 26, 2008 (“Miller Class Settlement Agreement”). (Exhibit 2, District Court’s Order Finally

Approving Class Settlement).

       3.      The Miller Class Settlement Agreement includes a future royalty payment

calculation method, which is binding on EnCana, its successors and assigns for the life of the leases

subject to the Miller Class Settlement Agreement. (Ex. 1, ¶ 10).

       4.      The Miller Class Settlement Agreement also contains a binding arbitration

provision, which binds both the Class members and EnCana, and their successors and assigns, to

resolve any disputes regarding the future royalty payment method contained in Paragraph 10 of

the Miller Class Settlement through arbitration. (Ex. 1, ¶ 10(l)).

       5.      Extraction is the successor in interest to EnCana’s lessee’s interests in numerous

oil and gas leases which are subject to the Miller Class Settlement Agreement. (Exhibit 3, List of

Leases Produced by Extraction to in the Midwest Trust Class Arbitration). Extraction failed to

abide by the terms and conditions of the future royalty payment method in its calculation and

payment of royalties to members of the Miller Settlement Class (and their successors and assigns)

under various leases which Extraction had acquired, and which were subject to the Miller Class

Settlement Agreement. As a result, the royalties owed by Extraction to such Miller Class members

were substantially underpaid. (Ex. 4).

       6.      On June 20, 2018, pursuant to the binding arbitration provision in the Miller Class

Settlement Agreement, Midwest Trust filed its demand for class arbitration against Extraction to

enforce Paragraph 10 of the Miller Class Settlement Agreement. (Exhibit 5). Midwest Trust alleges

that Extraction has underpaid the royalties owed to the defined Class of persons who are lessors

under leases which are subject to the Miller Class Settlement Agreement, and which have been




                                                  4
             Case 20-11548-CSS         Doc 1332      Filed 12/14/20     Page 5 of 19




acquired by Extraction at various times after the effective date of the Miller Class Settlement

Agreement. (Ex. 4).

       7.      In its discovery responses in the Midwest Trust Class Arbitration, Extraction

admitted to failing to pay royalties in accordance with the Miller Class Settlement Agreement.

(Exhibit 6, Extraction’s Combined Responses to Midwest Trust’s Discovery Request dated July

25, 2019, Resp. No. 3). Extraction, however, has not remitted the correct amount of royalties to

the Class members in the Midwest Trust Class Arbitration.

       8.      In addition, in July 2018, one month after Midwest Trust filed its Class Arbitration

Demand, Extraction alleged that it had changed its royalty payment methodology for the Midwest

Trust Class members, in order to comply with Paragraph 10(f) of the Miller Class Settlement

Agreement. (Ex. 7, Extraction’s Combined Supplement Responses to Midwest Trust’s Discovery

Request dated August 23, 2019, Resp. No. 3). Although Midwest Trust disputes that Paragraph

10(f) is the applicable future royalty payment method subparagraph that applies to Extraction’s

calculation and payment of royalties to the Midwest Trust Class members, Extraction’s change in

its royalty calculation method is a clear admission that Extraction was underpaying the royalties

owed to the Midwest Trust Class Arbitration Class members for many years prior to July 2018.

   B. Extraction’s Royalty Payment Obligations to C and M Resources, Winter Oil,
      Principle Energy, and Regal Petroleum.

       9.      Under established Colorado law, where a lease is “silent” as to the allocation of

post-production costs, the lessee is required to pay the lessor royalties based upon prices received

on the sale of marketable gas or oil products at the location of the first commercial market. Rogers

v. Westerman Farm Co., 29 P. 3d 887, 896-913 (Colo. 2001). At a minimum, under the applicable

lease agreements between Extraction and the lessors described below, Extraction has been

obligated to pay such lessors royalties based upon prices received by Extraction on its sale of

                                                 5
             Case 20-11548-CSS          Doc 1332      Filed 12/14/20      Page 6 of 19




marketable oil and gas products at the first commercial market. Extraction has repeatedly breached

its royalty payment obligations to such lessors, by failing to pay the royalties based upon prices

received at the location of the first commercial market.

       10.     C&M Resources owns the lessor’s interests in an oil and gas lease which obligates

Extraction, on oil, to “deliver to the credit of lessor, free of cost, in the pipe line to which lessee

may connect his wells, the equal one-eighth (1/8) part of all oil produced and saved from the leased

premises.” (Exhibit 8). C&M Resources’ lease also obligates Extraction, on natural gas, to

“monthly pay lessor as royalty on gas marketed from each well where gas only is found, one-

eighth (1/8) of the proceeds if sold at the well, or if marketed by lessee off the leased premises,

then one-eighth (1/8) of its market value at the well.” (Exhibit 8). Pursuant to the Rogers decision,

this lease requires the lessee to pay royalties based upon prices received on the sale of oil and gas

at the location of the first commercial market.

       11.     Winter Oil owns the lessor’s interests in an oil and gas lease which obligates

Extraction, on oil, to “deliver to the credit of lessor, free of cost, in the pipe line to which lessee

may connect its wells, the equal one-fifth (1/5) part of all oil produced and saved from the leased

premises, or lessee may from time to time at its option purchase any royalty oil in its possession,

paying the market price thereof prevailing for oil of like grade and gravity in the field where

produced on the day of purchase.” (Exhibit 9). Winter Oil’s lease also obligates Extraction, on

natural gas, to “pay lessor, as royalty, on gas, including casinghead gas or other gaseous

substances, produced form the leased premises and sold or used off the premises or used in the

manufacture of gasoline or other products, the market value at the well of the gas sold or used,

provided on gas sold the royalty shall be one-fifth (1/5) of the amount realized from such sale.”




                                                  6
                Case 20-11548-CSS       Doc 1332      Filed 12/14/20     Page 7 of 19




(Exhibit 9). Pursuant to the Rogers decision, this lease requires the lessee to pay royalties based

upon prices received on the sale of oil and gas at the location of the first commercial market.

          12.    Winter Oil owns the lessor’s interests in another oil and gas lease which obligates

Extraction, on oil and gas, to “pay Lessor 20% of the proceeds received by Lessee for all oil

(including but not limited to condensate and distillate) and 20% of the proceeds received by Lessee

for all gas of whatsoever nature or kind (with all of its constituents) sold from the leased premises

or on acreage pooled therewith, but in no event more than 20% of the actual amount received by

Lessee, payments to be made monthly.” (Exhibit 10). Pursuant to the Rogers decision, this lease

requires the lessee to pay royalties based upon prices received on the sale of oil and gas at the

location of the first commercial market.

          13.    Principle Energy and Regal Petroleum own the lessor’s interests under sixty oil and

gas leases wherein Extraction owns the lessee’s interests.

          14.    Regarding the gas royalty provisions, Principle Energy’s and Regal Petroleum’s

leases can be divided into five categories of leases: (1) 1 memorandum of lease, (2) 8 amount

realized leases, (3) 15 gross proceeds leases, (4) 15 net proceeds leases, and (5) 21 Producers 88

leases.

          15.    Principle Energy owns the lessor’s interests in an oil and gas lease which was

executed by and between Dorothy Ruth Hooker, as lessor, and Sharpe Energy Resources, LLC, as

lessee, on June 24, 2013. (Exhibit 11, Memorandum of Lease). The oil and gas lease itself is not

recorded and Principle Energy does not possess a copy of this lease.

          16.    Principle Energy owns the lessor’s interests in 8 oil and gas leases which obligate

Extraction to calculate and pay royalties on natural gas as follows: “the market value at the well

of one-eighth of the gas so sold or used, provided that on gas sold at the wells the royalty shall be



                                                  7
             Case 20-11548-CSS          Doc 1332      Filed 12/14/20     Page 8 of 19




one-eighth of the amount realized from such sale.” (Exhibit 12, Amount Realized Lease Sample).

Pursuant to the Rogers decision, those leases require the lessee to pay royalties based upon prices

received on the sale of oil and gas at the location of the first commercial market.

       17.     Principle Energy owns the lessor’s interests in 15 oil and gas leases which obligate

Extraction to calculate and pay royalties on natural gas as follows: “To pay Lessor one-eighth (1/8)

of the gross proceeds each year, payable quarterly, for the gas from each well where gas only is

found, while the same is being used off the premises, and if used in the manufacture of gasoline a

royalty of one-eighth (1/8), payable monthly at the prevailing market rate for gas.” (“Gross

Proceeds Provision”) (Exhibit 13, Gross Proceeds Lease Sample). Pursuant to the Rogers decision,

these leases require the lessee to pay royalties based upon prices received on the sale of oil and gas

at the location of the first commercial market.

       18.     Principle Energy owns the lessor’s interests in 15 oil and gas leases which obligate

Extraction to calculate and pay royalties on natural gas as follows: “To pay to Lessor, as royalty,

one-sixth (1/6th) of the market value for gas of whatsoever nature or kind, liquid hydrocarbons and

their respective constituent elements, casinghead gas or other gaseous substances, produced from

the leased premises. The term ‘market value’ shall be deemed to mean the net value realized at the

wellhead . . . .” (Exhibit 14, Market Value Lease Sample). Pursuant to the Rogers decision, these

leases require the lessee to pay royalties based upon prices received on the sale of oil and gas at

the location of the first commercial market.

       19.     Principle Energy owns the lessor’s interest in 9 oil and gas leases, and Regal

Petroleum owns the lessor’s interests in 12 oil and gas leases, which obligate Extraction to

calculate and pay royalties on natural gas as follows: “monthly pay lessor as royalty on gas

marketed from each well where gas only is found, one-eighth (1/8) of the proceeds if sold at the



                                                  8
                Case 20-11548-CSS        Doc 1332      Filed 12/14/20     Page 9 of 19




well, or if marketed by lessee off the leased premises, then one-eighth (1/8) of its market value at

the well.” (Exhibit 15, Producers 88 Lease Sample). Pursuant to the Rogers decision, these leases

require the lessee to pay royalties based upon prices received on the sale of oil and gas at the

location of the first commercial market.

          20.    All of the above-referenced Leases convey the oil and gas to Extraction, subject to

the obligation to pay royalty on gas, if, as, and when produced. Extraction owns the lessee’s

interests in the Leases, which entitles Extraction to ownership of the oil and gas which it produces

as a physical commodity, as well as a specified percentage of the proceeds from the sale of such

gas. Under such leases, Extraction is obligated to remit a specified percentage of the proceeds from

the sale of the oil and gas to the Royalty Owners. (Exs. 1, 8-15; also see Ex. 16, Midwest Trust

Lease).

          21.    Extraction’s right to produce, obtain, and own the oil and gas is subject to its non-

terminable obligation to pay royalties. (Exs. 8-16).

          22.    Extraction failed to calculate and pay royalties in accordance with its contractual

obligations under the Leases, because: (1) Extraction did not pay the Royalty Owners royalties

based upon the proceeds which Extraction received on the sale of the oil and natural gas products

at the location of the first commercial market. Extraction instead deducted various post-production

costs from the sale proceeds in its calculation and payment of royalties to the Royalty Owners, or

otherwise failed to pay royalties based upon first commercial market prices; or (2) Extraction failed

to abide by the terms of the future royalty payment method set forth in the Miller Class Settlement

Agreement, thus damaging the Class Members in the Midwest Trust Class Arbitration proceeding.




                                                   9
             Case 20-11548-CSS         Doc 1332        Filed 12/14/20   Page 10 of 19




       23.     C and M Resources and Winter Oil were the named plaintiffs in a class action filed

in the Denver District Court against Extraction, which alleged royalty underpayment claims

against Extraction under the C and M Resources and Winter Oil leases referenced above. (Ex. 17).

       24.     Timely proofs of claims have been filed in this Bankruptcy proceeding on behalf

of Midwest Trust, the certified Class in the Midwest Trust Class Arbitration, C and M Resources,

Winter Oil, Principle Energy, and Regal Petroleum. (Exs. 18-22).

   C. The Interests Conveyed to the Lessors and to Extraction Under the Leases at Issue.

       25.     Prior to the execution of the Leases, the Royalty Owners owned the entire mineral

estates underlying their lands. (Exs. 8-16).

       26.     By executing the Leases, the Royalty Owners conveyed to Extraction the right to

produce, obtain, and own the oil and gas, as well as an interest in a specified percentage of the

proceeds from the sale of the gas. (Exs. 8-16).

       27.     The Leases reserved to the Royalty Owners a specified percentage of the proceeds

from Extraction’s sale of the oil and natural gas products which Extraction produced. (Exs. 8-16).

Extraction never obtained an ownership interest in any part of the sale proceeds which have been

reserved to the Royalty Owners. (Exs. 8-16).

       28.     The Leases obligate Extraction to sell the oil and gas which Extraction produces,

and to pay the Royalty Owners their specified percentage of the proceeds received on the sale of

oil and natural gas. (Exs. 8-16).

       29.     Upon termination of the Leases, the lessee’s interests in the entire mineral estate

reverts back to the Royalty Owners. (Exs. 8-16).




                                                  10
                Case 20-11548-CSS        Doc 1332       Filed 12/14/20    Page 11 of 19




                                             ARGUMENT

  I.      THE ROYALTY OWNERS HAVE SECURITY INTERESTS IN THEIR
          PERCENTAGE SHARE OF THE PROCEEDS RECEIVED ON THE SALE OF
          EXTRACTION’S OIL AND NATURAL GAS PRODUCTS AT ISSUE.

          30.     Under the UCC, a transaction in the form of a lease creates a security interest where

the consideration the lessee is to pay for the right to possess and enjoy the goods is a non-

terminable condition and, inter alia, the lessee is bound to become the owner of the goods. C.R.S.

§ 4-1-203. Under the UCC, as-extracted collateral (oil and gas as well as the accounts arising out

of the sale thereof) are eligible to become goods, subject to the UCC. C.R.S. § 4-9-102(a)(6). As

described in detail below, the Leases obligate Extraction to pay royalties on the sale of oil and

natural gas products in exchange for Extraction’s right to produce, obtain, and own the oil and gas.

       A. The Nature of the As-Extracted Collateral At Issue.

          31.     Under the UCC, once oil and gas minerals are severed from the ground (produced)

they “become personal property (goods) and are eligible to be collateral.” C.R.S. § 4-9-102, Cmt.

4(c). As-extracted collateral also includes “accounts arising out of the sale” of oil and gas. C.R.S.

§ 4-9-102(a)(6). An account is simply, inter alia, “a right to payment of a monetary obligation”

“for property that has been or is to be sold, leased, licensed, assigned or otherwise disposed of.”

C.R.S. § 4-9-102(a)(2)(A)(i). Courts interpreting the UCC have consistently recognized the nature

of oil and gas and proceeds on the sale thereof as as-extracted collateral, i.e. a good subject to the

UCC. Matter of Fullop, 6 F.3d 422, 422-27 (7th Cir. 1993) (“In adopting the UCC, Illinois codified

the common law distinction between the character of oil and gas, before and after its extraction,

and subjected a security interest in extracted oil and gas to the requirements of Article 9.”); Ingram

v. Ingram, 521 P.2d 254, 260 (Kan. 1974) (“It is upon extraction [of oil and gas] that the law

pertaining to security interests in personal property comes into play.”); Octagon Gas Systems, Inc.



                                                   11
              Case 20-11548-CSS         Doc 1332       Filed 12/14/20     Page 12 of 19




v. Rimmer, 995 F.2d 948, 954-55 (10th Cir. 1993) (“Because extracted gas is a ‘good,’ [the] right

to gas sold, as well as [an overriding royalty owner’s] right to payment, is an account.”); In re

Arithson, 175 B.R. 313, 322 (Bankr. D.N.D. 1994) (“any proceeds flowing from the production of

extracted gas and oil is likewise considered personal property governed by Article 9.”). Thus, both

(a) the extracted oil and gas and (b) the accounts arising from the sale of the extracted oil and gas,

are goods to which the UCC applies.

    B. The Leases Created Security Interests Because Extraction’s Obligation to Pay
       Royalties is Non-Terminable and Because Extraction is Bound to Become the Owner
       of the Goods at Issue.

        32.     Under the UCC’s two-prong bright-line test, a transaction in the form of a lease is

a secured interest where: (a) the consideration that the lessee is to pay to the lessor for the right to

possession and use of the goods is an obligation for the term of the lease, and is not subject to

termination by the lessee and, inter alia, (b) the lessee is bound to become the owner of the goods

(“Bright-Line Test”). C.R.S. § 4-1-203(b)(2); In re WorldCom, Inc., 339 B.R. 56, 64-65 (Bankr.

S.D.N.Y. 2006).

       33.      The first prong referenced above is clearly satisfied because the payment of the

royalty is the consideration provided by the lessee for the right to produce and own the as-extracted

collateral. Under Colorado law, an oil and gas lease conveys to the lessee title to the oil and gas in

place. Maralex Res., Inc., v. Chamberlain, 320 P.3d 399, 403 (Colo. App. 2014). As the primary

consideration for conveying the oil and gas to the lessee, the lessor retains a royalty interest in the

oil and gas in place. Whitham Farms, LLC v. City of Longmont, 97 P.3d 135, 137 (Colo. App.

2003); see also Davis v. Cramer, 808 P.2d 358, 360 (Colo.1991). Furthermore, the Supreme Court

of Colorado has recognized that, in the context of an oil and gas lease, the term “royalty” is defined

as the compensation provided to the lessor royalty owner by the producer for the privilege of



                                                  12
              Case 20-11548-CSS          Doc 1332       Filed 12/14/20      Page 13 of 19




drilling for and producing oil and gas. Simson v. Langholf, 293 P.2d 302, 306 (Colo. 1956). Simply

put, an oil and gas lease provides the mineral owner with an ownership interest in a specified

percentage of the proceeds (i.e. the royalty which is a form of as-extracted collateral) in exchange

for the oil and gas lessee’s right to produce and keep the lion’s share of the as-extracted collateral.

The above-referenced principles of law are fully applicable to each of the Leases at issue. (Exs 8-

16).

        34.     The second prong is also clearly satisfied because the lessee is the owner of the

produced oil and gas. Under the Leases at issue, the lessee is granted the right of ownership over

the oil and gas it produces; in return, the lessee owes the lessor a royalty based upon a specified

percentage of the proceeds on the sale of the oil and gas. (Exs. 8-16). Garman v. Conoco, Inc., 886

P.2d 652, 656 (Colo. 1994). Colorado courts characterize the lessee’s ownership in the minerals

as a fee simple determinable interest in real property. Maralex Res., 320 P.3d at 403. Moreover,

this Court has previously recognized the lessee’s ownership over the as-extracted collateral under

an oil and gas lease. In re SemCrude, L.P., 407 B.R. 82, 90 (Bankr. D. Del. 2009) (As to every oil

and gas lease, the holder of the lessee’s interests has “the right to all of the oil and gas [it produces]

from the land, other than that which goes to royalty owners.”).

        35.     It is apparent that – though in the form of a lease – an oil and gas lease creates a

security interest whereby the lessee (Extraction) is entitled to the ownership of the oil and gas

which it produces, and in consideration therefor is obligated to pay the lessors (Royalty Owners)

a royalty. The Bright-Line Test is therefore satisfied, and the Leases at issue created security

interests in the Lessor’s share of the oil and gas produced and sold from wells subject to the Leases.




                                                   13
             Case 20-11548-CSS          Doc 1332       Filed 12/14/20    Page 14 of 19




   C. The Leases Were Perfected When Recorded in the Applicable Recorder of Deeds
      Office.

       36.       As-extracted collateral has special rules for perfection and priority under the UCC.

First, in order to perfect a secured interest in as-extracted collateral, the security agreement must

be filed in the office of the county clerk where a related real property record would be filed. C.R.S.

§§ 4-9-301(4), 4-9-501(a)(1)(A). All of the Leases were filed in the appropriate Colorado recorder

of deeds office. (Exs. 8-16). Accordingly, the security interests were perfected when the Leases

were recorded.

       37.       Extraction might point out that the Royalty Owners and Extraction are often not the

original parties to the Leases. True, some of the Royalty Owners and Extraction have been assigned

their lessor’s and lessee’s interests under the Leases, respectively. This fact, however, is legally

irrelevant, because the assignments sufficiently identify the oil and gas leases which are being

assigned thereunder. In re Fullop, 125 B.R. 536, 544-55 (Bankr. S.D. Ill. 1990) (“the Bank

properly perfected its security interest in the extracted oil and accounts by filing [the

assignments of overriding royalty interests] in the real estate records.”) (emphasis added). The

Court in In re Fullop reasoned that because the instruments creating the security interests

(overriding royalty agreements) were filed in the recorder of deeds office, and the transfer of the

overriding royalty interests to the Bank were also recorded, the Bank held a perfected security

interest in the oil and accounts arising therefrom. Id.

       38.       Accordingly, the Royalty Owners properly perfected their security interests in their

share of the proceeds when the relevant recordings of the Leases were made in the appropriate

Colorado recorder of deeds office.




                                                  14
              Case 20-11548-CSS         Doc 1332        Filed 12/14/20     Page 15 of 19




 II.    THE ROYALTY OWNERS ARE NOT UNSECURED CREDITORS IN
        EXTRACTION’S BANKRUPTCY BECAUSE THE PROCEEDS WHICH THEY
        SEEK TO RECOVER ARE NOT PART OF EXTRACTION’S BANKRUPTCY
        ESTATE.

        39.     As discussed above, under all of the Leases at issue, the Royalty Owners are the

owners of their specified share of the proceeds received by Extraction on its sale of natural gas and

oil. Whitham Farms, 97 P.3d at 137, Simson, 293 P.2d at 306. When Extraction sells the natural

gas and oil at issue, the purchaser makes its entire payment to Extraction for the natural gas and

oil which it purchases. Extraction, however, does not have an ownership interest in all of the sale

proceeds which it receives. Instead, each of the Royalty Owners has an ownership interest in a

specified percentage of those proceeds, and Extraction (or the other working interest owners) have

an ownership interest in the percentage of the proceeds which is not owned by the Royalty Owners.

Thus, when Extraction failed to correctly pay the Royalty Owners a royalty based upon their

proportionate share of the proceeds which were paid to Extraction by the oil and gas purchasers,

Extraction withheld proceeds which are the property of the Royalty Owners. Those proceeds which

Extraction wrongfully withheld from the Royalty Owners are not property of Extraction’s

bankruptcy estate.

        40.     The applicable comments to Colorado UCC § 4-1-203 confirm that the Royalty

Owners’ share of the sale proceeds received on Extraction’s sale of the oil and natural gas at issue

is not part of Extraction’s bankruptcy estate. These comments state, in pertinent part, that “if a

transaction creates a lease and not a security interest, the lessee’s interest in the goods is limited to

its leasehold estate; the residual interest in the goods belongs to the lessors. This has significant

implications to the lessee’s creditors. ‘On common law theory, the lessor, since he has not parted

with title, is entitled to full protection against the lessee’s creditors and trustee in bankruptcy … 1

G. Gilmore, Security Interests In Personal Property Section 3.6, at 76 (1965).” C.R.S. § 4-1-203,

                                                   15
             Case 20-11548-CSS         Doc 1332       Filed 12/14/20     Page 16 of 19




Cmt. 2. (emphasis added). Thus, the Royalty Owners’ entire share of the oil and natural gas sale

proceeds must be fully protected against Extraction’s creditors, and is not part of Extraction’s

bankruptcy estate.

       41.     Moreover, it is a fundamental principle of the Bankruptcy Code that property in

which the debtor holds only legal title and not an equitable interest is not property of the debtor’s

estate. 11 U.S.C. § 541(d). “The plain text of § 541(d) excludes property from the estate where the

bankrupt entity is only a delivery vehicle and lacks any equitable interest in the property it

delivers.” In re LAN Tamers, Inc., 329 F.3d 204, 210 (1st Cir. 2003); accord, In re Columbia Gas

Systems, Inc., 997 F.2d 1039, 1061 (3d Cir. 1993) (refunds held by natural gas pipeline for third-

party were not property of debtor’s estate); In re Penn Central Transp. Co., 486 F.2d 519, 524 (3d

Cir. 1973) (imposing an implied trust on funds held by a bankrupt debtor for another entity, where

the debtor collected freight charge fees from its customers and remitted those fees to the rightful

owner on a monthly basis.).

       42.     This Court has previously found that oil sale proceeds which are in the debtor’s

possession solely so that it can distribute the proceeds to royalty interest owners are held in trust,

and are not property of the debtor’s estate under the Bankruptcy Code. In re SemCrude, L.P., 418

B.R. 98, 104-05 (Bankr. D. Del. 2009). A bankrupt oil and gas producer’s estate does not extend

to the interests of its royalty owners, because the holder of the lessee’s interests has “the right to

all of the oil and gas [it produces] from the land, other than that which goes to royalty owners.” In

re SemCrude, L.P., 407 B.R. 82, 90 (Bankr. D. Del. 2009) (emphasis added). This rule has been

applied by other bankruptcy courts to royalty owners’ interests in oil and gas leases in the

bankruptcy context. In re MCZ, Inc., 82 B.R. 40, 42 (Bankr. S.D. Tex. 1987) (funds held in joint

account to be disbursed to royalty owners were not property of the estate.); In re Delta Petroleum



                                                 16
                Case 20-11548-CSS           Doc 1332       Filed 12/14/20    Page 17 of 19




Corp., 2015 WL 1577990, at *9 (Bankr. D. Del. Apr. 2, 2015); Boyd v. Martin Exploration Co.,

56 B.R 776, 779 (E.D. La. 1986); In re Reichmann Petroleum Corp., 434 B.R. 790, 798-99 (Bankr.

S.D. Tex. 2010).

          43.       Significantly, in the First Day Motions which Extraction filed at the outset of this

bankruptcy proceeding, Extraction made a series of statements which further confirm that the

Royalty Owners’ entire share of the oil and gas sale proceeds is not part of Extraction’s bankruptcy

estate:

                •   “Proceeds Attributable to the Mineral and Other Interests Are Not Property
                    of the Debtors’ Estates.” (Dkt. 12, p. 6).

                •   “Thus, if a debtor holds no legal or equitable interest in property as of the
                    commencement of the case, such property does not become property of the debtor’s
                    estate under section 541 and the debtor is prohibited from distributing such property
                    to its creditors. Pearlman v. Reliance Ins. Co., 371 U.S. 132, 135–36 (1962) (‘The
                    Bankruptcy Act simply does not authorize a [debtor] to distribute other people’s
                    property among a bankrupt’s creditors . . . [S]uch property rights existing before
                    bankruptcy in persons other than the bankrupt must be recognized and respected in
                    bankruptcy.’).” (Dkt. 12, p. 7).

                •   “When a debtor holds legal title to but does not have equitable interest in certain
                    property, the debtor must turn such property over to the holders with such equitable
                    interest in the property. See MCZ, Inc. v. Andrus Res., Inc. (In re MCZ, Inc.), 82
                    B.R. 40, 42 (Bankr. S.D. Tex. 1987) (‘[w]here Debtor merely holds bare legal title
                    to property as agent or bailee for another, Debtor’s bare legal title is of no value to
                    the estate, and Debtor should convey the property to its rightful owner.’ (citations
                    omitted)).” (Dkt. 12, p. 8).

                •   “If the Debtors merely hold bare legal title to the accrued prepetition proceeds of
                    oil and gas sales that are due to be remitted to holders of Mineral and Other
                    Interests, no creditors will be prejudiced by the relief requested in this Motion.
                    Accordingly, the Debtors respectfully request that the Court authorize the Debtors
                    to satisfy their prepetition and postpetition obligations to holders of Mineral and
                    Other Interests in the ordinary course of business.” (Dkt. 12, p. 9).

                •   “Indeed, the Debtors only take possession of the holders of Mineral and Other
                    Interests’ share of oil and gas production, or the proceeds therefrom, because they
                    market and sell the oil and gas production on behalf of the holders of Mineral and
                    Other Interests and Non-Op Working Interests before remitting the Royalties and
                    Non-Op Working Payments. Courts in this district have held that in such situations,

                                                      17
              Case 20-11548-CSS        Doc 1332        Filed 12/14/20   Page 18 of 19




                a resulting trust is established on behalf of the holders of oil and gas royalty
                interests. See Vess Oil Corp. v. SemCrude, L.P. (In re SemCrude, L.P.), 418 B.R.
                98, 106 (Bankr. D. Del. 2009) (holding that funds in debtors’ possession held on
                behalf of royalty interest holders were held in a resulting trust for such parties,
                debtors only held bare legal title to such property, and thus such funds were not
                property of the estate).” (Dkt. 12, p. 9-10). (emphasis added).

       44.      In its Plan (Article IV, ¶11), Extraction is taking a position which is in direct

contradiction to the above-referenced statements which Extraction made in its First Day Motions.

Extraction is now advancing the fundamentally erroneous contention that the Royalty Owners’

property interests in the sale proceeds are limited to what Extraction unilaterally determines those

interests to be, even though Extraction has persistently, and wrongfully, underpaid the amount of

royalties owed to the Royalty Owners. Contrary to Extraction’s position, the Royalty Owners’

property interests in the sale proceeds are not limited to what Extraction has wrongly determined

them to be in each of the Leases. The Leases reserved to the Royalty Owners a specified percentage

of the oil and gas sale proceeds. Extraction’s unilateral failure to correctly pay the Royalty Owners

their full share of the oil and gas sale proceeds does not, and cannot, diminish the Royalty Owners’

property interests in such proceeds, in any respect.

       45.      Finally, the Royalty Owners’ position is further supported by the numerous

decisions which have imposed constructive trusts to prevent the unjust enrichment that would

result if the person in possession of the property was permitted to retain it. Ralston Oil & Gas Co.

v. July Corp., 719 P.2d 334, 338 (Colo. App. 1985). Indeed, Colorado Courts have recognized that

a constructive trust may be imposed to prevent unjust enrichment whenever there is a breach of

any legal or equitable duty. Yetter Well Serv., Inc. v. Cimarron Oil Co., 841 P.2d 1068, 1070 (Colo.

App. 1992).




                                                 18
             Case 20-11548-CSS         Doc 1332       Filed 12/14/20     Page 19 of 19




       46.     Thus, because the Royalty Owners have a property interest in their full share of the

oil and gas sale proceeds, the Royalty Owners’ entire share of such proceeds is not part of

Extraction’s bankruptcy estate.

                                         CONCLUSION

       For the reasons stated above, the Court should reject that portion of Extraction’s Plan which

purports to treat the Royalty Owners’ claims against Extraction as unsecured creditor claims, and

should find that the Royalty Owners have security interests in their royalty share of the oil and gas

proceeds, and/or that the Royalty Owners’ share of the oil and gas proceeds at issue is not part of

Extraction’s bankruptcy estate.



Dated: December 14, 2020                       Respectfully submitted,

                                               /s/ James Tobia
                                              James Tobia (No. 3798)
                                              The Law Office of James Tobia, LLC
                                              1716 Wawaset Street
                                              Wilmington, DE 198060
                                              Telephone: (302) 655-5303
                                              Facsimile: (302) 656-8053
                                              Email: jtobia@tobialaw.com

                                              -and-

                                              George A. Barton
                                              Taylor P. Foye
                                              LAW OFFICES OF GEORGE A. BARTON, P.C.
                                              7227 Metcalf Avenue, Suite 301
                                              Overland Park, Kansas 66204
                                              Telephone: (913) 563-6250
                                              Facsimile: (913) 563-6259
                                              Email:gab@georgebartonlaw.com
                                              taylor@georgebartonlaw.com

                                              Counsel for Royalty Owners




                                                 19
